DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/24/2022 has been entered. Applicant has amended claims 1. Claims 1-9, 11-13, and 16-18 are currently pending in the instant application. Claims 14, 15, and 19-22 were previously cancelled. Applicant has cancelled claim 10. Applicant has not added any new claims.
Response to Arguments
Applicant’s arguments, see pages 7-13, filed 02/24/2022, with respect to claims 1-13 and 16-18 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-13 and 16-18 has been withdrawn. 
Allowable Subject Matter
Claims 1-9, 11-13 and 16-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or otherwise render obvious the inventions of independent claim 1 comprising inter alia an endoscope comprising: 
	a cannula for inserting into a patient's body; 
	one and only one cover consisting of a transparent or translucent material that extends over an entire distal end of the cannula, wherein the cover has an outer surface, and an inner surface opposite the outer surface, 
	a light source inside the cannula configured to deliver light into the cover, 
	an imaging system disposed inside the cannula, 
	wherein, during operation, a portion of the light that is delivered by the light source into the cover is internally reflected at the outer surface of the cover to travel back toward the inner surface of the cover;	
	wherein an imaging system portion of the cover in front of the imaging system has a uniform first thickness that is thicker than a light source portion of the cover having a uniform second thickness in front of the light source; and 
	wherein the light source, the cover, and the imaging system are configured relative to one another such that none of the light that is internally reflected at the outer surface of the cover and travels back toward the inner surface of the cover reaches an optical input of the imaging system directly, that is, without being further internally reflected; and 
	wherein a) an angle at which the light is delivered by the light source into the cover, b) the first thickness, c) the second thickness, and d) a distance between an optical exit of the light source and the optical entrance of the imaging system are configured to prevent the light that is internally reflected at the outer surface of the cover and travels back toward the inner surface of the cover from reaching an optical input of the imaging system directly off of the internal reflection.
	Ouchi teaches an endoscope comprising: 
	a cannula for inserting into a patient's body (page 1 -reference numeral 1 denotes a distal end portion of an endoscope insertion portion flexible tube); 
	one and only one cover consisting of a transparent or translucent material that extends over an entire distal end of the cannula, wherein the cover has an outer surface, and an inner surface opposite the outer surface (12; page 1-the surfaces of both windows are covered with a continuous single transparent cover), 
	a light source inside the cannula configured to deliver light into the cover (7), 
	an imaging system disposed inside the cannula (5 & 6), 
	wherein an imaging system portion of the cover in front of the imaging system has a uniform first thickness (13) that is thicker than a light source portion of the cover having a uniform second thickness in front of the light source (14). However, Ouchi does not teach
	wherein, during operation, a portion of the light that is delivered by the light source into the cover is internally reflected at the outer surface of the cover to travel back toward the inner surface of the cover;	
	wherein the light source, the cover, and the imaging system are configured relative to one another such that none of the light that is internally reflected at the outer surface of the cover and travels back toward the inner surface of the cover reaches an optical input of the imaging system directly, that is, without being further internally reflected; and 
	wherein a) an angle at which the light is delivered by the light source into the cover, b) the first thickness, c) the second thickness, and d) a distance between an optical exit of the light source and the optical entrance of the imaging system are configured to prevent the light that is internally reflected at the outer surface of the cover and travels back toward the inner surface of the cover from reaching an optical input of the imaging system directly off of the internal reflection. Therefore, Ouchi does not meet all of the limitations of the currently pending claim.
Jeffery et al. teaches an endoscope (1) comprising: 
	a cannula for inserting into a patient's body (11); 
	one and only one cover consisting of a transparent or translucent material that extends over an entire distal end of the cannula, wherein the cover has an outer surface, and an inner surface opposite the outer surface (32), 
	a light source inside the cannula configured to deliver light into the cover (41), 
	an imaging system disposed inside the cannula (40), 
	However, Jeffery et al. does not teach
	wherein an imaging system portion of the cover in front of the imaging system has a uniform first thickness that is thicker than a light source portion of the cover having a uniform second thickness in front of the light source.
	wherein, during operation, a portion of the light that is delivered by the light source into the cover is internally reflected at the outer surface of the cover to travel back toward the inner surface of the cover;	
	wherein the light source, the cover, and the imaging system are configured relative to one another such that none of the light that is internally reflected at the outer surface of the cover and travels back toward the inner surface of the cover reaches an optical input of the imaging system directly, that is, without being further internally reflected; and 
	wherein a) an angle at which the light is delivered by the light source into the cover, b) the first thickness, c) the second thickness, and d) a distance between an optical exit of the light source and the optical entrance of the imaging system are configured to prevent the light that is internally reflected at the outer surface of the cover and travels back toward the inner surface of the cover from reaching an optical input of the imaging system directly off of the internal reflection. Therefore, Jeffery et al. does not meet all of the limitations of the currently pending claim.
Takahashi et al. teaches an endoscope (1) comprising: 
	a cannula for inserting into a patient's body (11); 
	one and only one cover consisting of a transparent or translucent material that extends over an entire distal end of the cannula, wherein the cover has an outer surface, and an inner surface opposite the outer surface (84), 
a light source inside the cannula configured to deliver light into the cover (75), 
	an imaging system disposed inside the cannula (78), 
However, Takahashi et al. does not teach
	wherein an imaging system portion of the cover in front of the imaging system has a uniform first thickness that is thicker than a light source portion of the cover having a uniform second thickness in front of the light source.
	wherein, during operation, a portion of the light that is delivered by the light source into the cover is internally reflected at the outer surface of the cover to travel back toward the inner surface of the cover;	
	wherein the light source, the cover, and the imaging system are configured relative to one another such that none of the light that is internally reflected at the outer surface of the cover and travels back toward the inner surface of the cover reaches an optical input of the imaging system directly, that is, without being further internally reflected; and 
	wherein a) an angle at which the light is delivered by the light source into the cover, b) the first thickness, c) the second thickness, and d) a distance between an optical exit of the light source and the optical entrance of the imaging system are configured to prevent the light that is internally reflected at the outer surface of the cover and travels back toward the inner surface of the cover from reaching an optical input of the imaging system directly off of the internal reflection. Therefore, Takahashi et al. does not meet all of the limitations of the currently pending claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795